599 F.2d 672
79-2 USTC  P 9508
John C. STANLEY, III, et al., Plaintiffs-Appellants,v.UNITED STATES of America, Defendant-Appellee.
No. 77-2314.
United States Court of Appeals,Fifth Circuit.
July 27, 1979.

James E. Price, Corinth, Miss., for plaintiffs-appellants.
H. M. Ray, U. S. Atty., Oxford, Miss., Gilbert E. Andrews, Chief, App. Section, M. Carr Ferguson, Asst. Atty. Gen., Robert Bernstein, Atty., Timothy McBride, Tax Div. Dept. of Justice, Washington, D. C., for defendant-appellee.
Appeal from the United States District Court for the Northern District of Mississippi.
Before THORNBERRY, GOLDBERG and GEE, Circuit Judges.
PER CURIAM:


1
In this tax case, the taxpayer appeals the grant of summary judgment for the government.  The sole issue on appeal is whether the trial court correctly determined the date on which the taxpayer began to "hold," within the meaning of 26 U.S.C. § 1223, two convertible debentures.  For the reasons expressed by the trial court in Judge Keady's well-reasoned opinion, Stanley v. United States, 436 F. Supp. 581 (N.D.Miss.1977), we conclude that the taxpayer's holding period began on August 31, 1971, the day after he actually purchased the debentures, instead of on October 2, 1963, the date the taxpayer entered into an agreement to purchase the debentures at maturity.  Accordingly, we affirm the judgment of the district court.


2
AFFIRMED.